f29 (dissenting) — Considering the cramped facilities as conditions posing a risk the jurors might see Martin Gonzalez being transported, and considering the small courtroom as a place where the jurors would notice the security guard’s presence, the court preliminarily instructed the prospective jurors to disregard any chance of viewing Mr. Gonzalez being transported and the security guard’s presence. It did not err.
Brown, J.
¶30 First, I believe the trial court properly exercised its discretion when instructing the prospective jurors to disregard the obvious presence of the uniformed security guard in what is apparently a tiny courtroom. The trial court had little choice but to instruct.
¶31 Second, no evidence shows any juror actually saw Mr. Gonzalez manacled at any time. See In re Pers. Restraint of Woods, 154 Wn.2d. 400, 419-20, 114 P.3d 607 (2005) (no prejudice when defendant transported in restraints, but not actually seen in restraints in the courtroom). Our facts are similar to those in Woods, but for the precautionary instruction. Concerned about an inadvertent viewing problem, the trial court instructed to cure the *906perceived problem. State v. Rodriguez, 146 Wn.2d 260, 270, 45 P.3d 541 (2002). The case facts showed Mr. Gonzalez attempted to elude pursuing officers and was captured. Such accounts are routine in the criminal process. It is difficult to see reversible prejudice by simply envisioning Mr. Gonzalez in handcuffs at some point outside the courtroom.
¶32 Third, it is a far road to travel to find an equal protection violation. “The equal protection clause, rationally applied, does not compel the [S]tate to move affirmatively to eliminate any and all differences that the fortunes of life might conceivably entail.” Riggins v. Rhay, 75 Wn.2d 271, 283-84, 450 P.2d 806 (1969). State officials “have substantial latitude to establish classifications that roughly approximate the nature of the problem perceived, that accommodate competing concerns both public and private, and that account for limitations on the practical ability of the State to remedy every ill.” Plyler v. Doe, 457 U.S. 202, 216, 102 S. Ct. 2382, 72 L. Ed. 2d 786 (1982). The public interest in safety in transporting inmates from jail to the courtroom is a public concern justifying handcuffs and different treatment. Thus, a legitimate reason exists as a basis for the classification between inmates in custody and those released.
¶33 In sum, the issue is whether the trial court erred by abusing its discretion in denying Mr. Gonzalez’s mistrial motion after giving a preliminary precautionary instruction to disregard the Department of Corrections’ protocol and uniformed security officer’s presence. Given the facts and the law, I would hold the trial court did not abuse its discretion. I would affirm.
¶34 Accordingly, I respectfully dissent.